Citation Nr: 0425176	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of drowning, 
to include chronic pulmonary and heart disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He is the recipient of the Purple Heart and 
the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered in October 
2001 by the Milwaukee, Wisconsin, Regional Office (the RO) of 
the Department of Veterans Affairs (VA), wherein the 
veteran's claim of entitlement to service connection for 
residuals of drowning, to include chronic pulmonary and heart 
disorders was denied.  The veteran indicated disagreement 
with that decision, and perfected his appeal with the 
submittal of a substantive appeal (VA Form 9) in October 
2002.  See Archbold v. Brown, 9 Vet. App. 124 (1996) (notice 
of disagreement initiates appellate review in VA 
administrative adjudication process, and request for 
appellate review is completed by claimant's filing of 
substantive appeal after statement of the case is issued by 
VA).

A personal hearing was held before the Board, sitting at the 
RO, in April 2004.


FINDING OF FACT

Current pulmonary and heart problems are not result of an in-
service disease or injury, including an in-service salt water 
immersion.


CONCLUSION OF LAW

Residuals of drowning, to include chronic pulmonary and heart 
problems, were not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in April 2001, prior to the initial 
decision on the claim in October 2001.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the April 
2001VCAA about the information and evidence that is necessary 
to substantiate the claim for service connection for heart 
and lung conditions secondary to immersion in salt water.  
The RO informed the veteran of the importance of identifying 
all post-service treatment for heart and lung conditions and 
asked the veteran to send a statement providing a detailed 
history about the claimed the conditions.  The RO informed 
the veteran what this statement should include.  The RO also 
informed the veteran that his service medical records did not 
show treatment for congestive heart failure or any pulmonary 
condition other than the incident of near-drowning.  The RO 
asked the veteran to send evidence showing in-service 
occurrence or aggravation of his claimed disease or injury.  
The RO included an attachment detailing the type of evidence 
the RO was requesting the veteran to provide in this regard.  
The RO also informed the veteran that it would help him 
obtain private treatment records if he filed out certain 
Release of Information forms that would enable the RO to 
assist him in this regard, and the RO provided him with the 
forms. The RO also asked the veteran to provide records from 
a particular private clinic which charges a fee for copies of 
records as VA cannot pay these charges.  The RO also advised 
the veteran what VA would do to assist him in the development 
of his claim.  Although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element," the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has also 
informed the veteran in the rating decision and statement of 
the case of the reasons for the denial of his claim and, in 
so doing, informed him of the evidence that was needed to 
substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  Private medical records are also in the 
claims file.  The veteran was afforded VA examinations in 
July 2001 that specifically addressed the pertinent issue in 
the case, i.e., whether the current disabilities are the 
result of a disease or injury incurred in service.  38 C.F.R. 
§ 3.159(c)(4).  The veteran was afforded a hearing before the 
Board in April 2004, and a transcript of his testimony from 
that hearing is in the file and has been reviewed.  The Board 
finds that reasonable efforts have been made to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Relevant Law And Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(2003).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2003).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

The veteran seeks entitlement to service connection for what 
have been characterized as residuals of drowning, to include 
chronic pulmonary and heart problems.  He specifically 
alleges that his current pulmonary and heart problems are the 
product of an in-service incident in which he was submerged 
in salt water and subsequently hospitalized.  

The available service medical records clearly demonstrate 
that, in December 1943, the veteran went swimming in the 
ocean, stepped in over his head, and was pulled out by 
friends.  He was thereafter hospitalized for treatment for 
what was deemed to be aspiration pneumonia.  Thus, the 
evidence establishes that the veteran suffered an in-service 
injury which resulted in a lung condition, i.e., aspiration 
pneumonia.

Moreover, the report of the July 2001 VA examination shows 
that the veteran manifests both pulmonary and cardiac 
problems.  The report indicates diagnoses of both organic 
heart disease and restrictive lung disease, along with 
shortness of breath.  Therefore, the evidence shows that the 
veteran has current heart and lung disabilities.

The remaining question for the purposes of establishing 
service connection is whether the pulmonary and heart 
disabilities noted in July 2001 are etiologically or causally 
related to the in-service incident of salt water immersion, 
or "drowning."  This question must be answered in the 
negative.  While a private physician, in November 2000, noted 
the veteran's history, as reported by the veteran, of 
pulmonary and heart problems since his "drowning," and 
found that it was "within the realm of medical possibility" 
that the veteran's significant congestive heart failure and 
pulmonary problems were related to that incident, VA 
specialists have specifically rejected any connection between 
the veteran's in-service salt water immersion and his current 
pulmonary and heart problems.  The examining VA heart 
specialist found that it was less likely than not that the 
veteran's congestive heart failure was related to his in-
service drowning incident.  The examining VA pulmonary 
specialist reached a similar conclusion, finding that the 
observed pulmonary restriction was likely due to multiple 
causes, and that there was no evidence that the present 
problem of shortness of breath and the observed restrictive 
ventilatory impairment was in any way related to the near 
drowning incident in 1943.

The Board recognizes that the veteran has testified that he 
believes that there is a relationship or nexus between his 
current pulmonary and heart problems and his in-service salt 
water immersion.  He has not, however, demonstrated that he 
has the requisite medical training that would render him 
competent to offer medical opinions; as such, his statements 
with regard to the cause of his heart and lung conditions are 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (lay person cannot offer an opinion 
requiring medical knowledge).

The Board assigns more probative weight to the opinions of 
the two VA examiners than it does to the statement of the 
private physician because the VA examiners based their 
opinions of a review of the service medical records and other 
relevant evidence in the claims file including the opinion of 
the private physician.  Moreover, the VA physicians' opinions 
are consistent with the long period of time that elapsed 
between the near-drowning incident and subsequent pneumonia 
in service and evidence of the current heart and lung 
disabilities.  Concerning this, the Board notes that the 
absence of any evidence of heart and lung disabilities for 
more than 50 years between separation from service and the 
current medical evidence constitutes negative evidence 
tending to disprove the claim that an injury or disease in 
service, including the near-drowning incident and subsequent 
aspiration pneumonia, in chronic lung or heart disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury sustained 
in service resulted in any chronic or persistent disability 
which still exists currently.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability, thus 
suggesting that the absence of medical records may be 
considered regarding the absence of disability in other 
circumstances such as a long period of time after separation 
from service).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See also Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

For these reasons, the Board concludes that the medical 
evidence does not demonstrate the presence of a nexus or 
connection between the veteran's service, and in particular 
his near drowning experience, and his current pulmonary and 
cardiac problems.  The veteran's testimony and the statement 
from the private physician as to that question are outweighed 
by the findings rendered on the VA examinations.  The Board 
also notes that the medical evidence does not demonstrate, 
and the veteran has not contended, that any other current 
medical problem is related to, or a residual of, the near-
drowning or immersion in salt water incident in service.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of drowning, to include 
chronic pulmonary and heart problems, and his claim must be 
denied.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of drowning, to include 
chronic pulmonary and heart problems, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



